Case: 17-20093   Document: 00514335911        Page: 1   Date Filed: 02/05/2018




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                               United States Court of Appeals

                                    No. 17-20093
                                                                        Fifth Circuit

                                                                      FILED
                                                                February 5, 2018

CAPTAIN MANJIT SANGHA,                                           Lyle W. Cayce
                                                                      Clerk
             Plaintiff - Appellant

v.

NAVIG8 SHIPMANAGEMENT PRIVATE LIMITED,

             Defendant - Appellee




                Appeal from the United States District Court
                     for the Southern District of Texas


Before STEWART, Chief Judge, and JOLLY and OWEN, Circuit Judges.
CARL E. STEWART, Chief Judge:
      Plaintiff-Appellant Captain Manjit Sangha (“Cpt. Sangha”) challenges
both the district court’s grant of Defendant-Appellee Navig8 Ship Management
Private Limited’s (“Navig8”) motion to dismiss for lack of personal jurisdiction
and for forum non conveniens, and the denial of his motion to remand. We
conclude that the district court did not err in dismissing Cpt. Sangha’s claims
and therefore AFFIRM.
                               I.      BACKGROUND
      Beginning in June 2009, Cpt. Sangha worked as a mooring master for
Navig8 aboard the M/V Miss Claudia (“Miss Claudia”) in the Gulf of Mexico.
In October 2015, while Cpt. Sangha was working as the master in command of
     Case: 17-20093      Document: 00514335911         Page: 2    Date Filed: 02/05/2018



                                      No. 17-20093
the Miss Claudia, his vessel collided with another ship, causing damage to both
vessels. After this accident, Navig8 declined to renew Cpt. Sangha’s
employment contract. He subsequently obtained new employment as a
mooring master under a contract with Marine Consulting, LLC (“Marine
Consulting”).
       Several months later, Navig8 learned that Cpt. Sangha, who was then
serving on board the M/V Songa Pearl (“Songa Pearl”) in his employment with
Marine Consulting, would soon be maneuvering in the Gulf of Mexico in a ship-
to-ship transfer of bunker fuel alongside the Miss Claudia, his former vessel.
That same day, Manish Gupta (“Gupta”), Navig8’s Safety Manager, sent an
email to Cpt. Sangha’s supervisor, Captain Johannes Schild (“Schild”),
informing him that Navig8 would prefer not to have Cpt. Sangha in charge of
the maneuver with the Miss Claudia because “[t]he collision incident [was] still
under legal/insurance proceedings.” After additional correspondence in which
another Navig8 representative, Prashant Mirchandani (“Mirchandani”),
explained that Navig8 only wished to use a different mooring master in all
maneuvers involving the Miss Claudia, Cpt. Sangha alleges that Marine
Consulting terminated his contract and removed him from the Songa Pearl in
the Port of Houston.
       Cpt. Sangha filed a petition for damages against Navig8 in the 129th
District Court in Harris County, Texas, alleging various tort claims, including
tortious interference with his contract as a mooring master with Marine
Consulting. 1 Navig8 removed the case from Texas state court to federal district
court under 28 U.S.C. § 1441(a), arguing that Cpt. Sangha pleaded a claim



       1 Cpt. Sangha also brought claims alleging defamation, tortious interference with his
“current and prospective relations and economic advantage” in the maritime industry,
intentional infliction of emotional distress, and intentional fraudulent misrepresentation,
allegedly resulting in Cpt. Sangha’s loss of employment and other damages.
                                             2
    Case: 17-20093    Document: 00514335911     Page: 3   Date Filed: 02/05/2018



                                 No. 17-20093
within the original admiralty or maritime jurisdiction of the federal courts
under 28 U.S.C. § 1333. Cpt. Sangha sought to remand the case to state court
on grounds that the saving-to-suitors clause of the admiralty jurisdiction
statute prohibited removal of the case. Navig8 opposed the motion to remand,
arguing that Cpt. Sangha’s lawsuit, an admiralty action, fell clearly within the
province of the removal statute as amended in 2011 and, consequently, Navig8
had a right to remove Cpt. Sangha’s claims to federal court. Navig8 thereafter
filed a motion to dismiss under, inter alia, Federal Rule of Civil Procedure
12(b)(2), arguing (1) that Cpt. Sangha failed to provide details supporting a
showing of personal jurisdiction over Navig8, and (2) that the doctrine of forum
non conveniens warranted dismissal. After limited discovery, the district court
dismissed Cpt. Sangha’s claims, holding that the court lacked personal
jurisdiction over Navig8 and, alternatively, that Cpt. Sangha’s claims should
be dismissed under the doctrine of forum non conveniens. This appeal followed.
                                II.   DISCUSSION
      A. Subject-Matter Jurisdiction and Order of Determination
      On appeal, Cpt. Sangha primarily contends that the district court abused
its discretion by foregoing the challenge to subject-matter jurisdiction
presented in his motion to remand in favor of the questions of personal
jurisdiction and forum non conveniens raised in Navig8’s motion to dismiss.
We disagree.
      A district court’s decision to address non-merits matters before
establishing its own subject-matter jurisdiction is reviewed for abuse of
discretion. Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 588 (1999).
Although district courts generally determine their own subject-matter
jurisdiction before proceeding to a determination on the merits, such a strict
sequencing of consideration is not required before a court orders dismissal on
non-merits grounds. Id. at 584. To that end, the Supreme Court has
                                       3
    Case: 17-20093    Document: 00514335911     Page: 4   Date Filed: 02/05/2018



                                 No. 17-20093
consistently held that “there is no mandatory ‘sequencing of jurisdictional
issues.’” Sinochem Int’l Co. v. Malay. Int’l Shipping, 549 U.S. 422, 431 (2007)
(quoting Ruhrgas, 526 U.S. at 584). Indeed, a federal court has considerable
leeway “to choose among threshold grounds for denying audience to a case on
the merits.” Id. (quoting Ruhrgas, 526 U.S. at 585). The Supreme Court has
expressly approved of addressing personal jurisdiction before subject-matter
jurisdiction, see Ruhrgas, 526 U.S. at 584–85, and of addressing forum non
conveniens before other jurisdictional issues, see Sinochem, 549 U.S. at 429.
      However, neither Ruhrgas nor Sinochem change the general expectation
that federal courts address subject-matter jurisdiction at the outset in the
“mine run of cases” and reach other issues first only where the jurisdictional
issue is “difficult to determine” and the other grounds are relatively “less
burdensome.” Sinochem, 549 U.S. at 436; accord Ruhrgas, 526 U.S. at 587–88
(stating that “expedition and sensitivity to state courts’ coequal stature should
impel the federal court to dispose of [the issue of subject-matter jurisdiction]
first”). That is, although federal courts normally must resolve questions of
subject-matter jurisdiction before reaching other threshold issues, this rule is
subject to the qualification that courts facing multiple grounds for dismissal
should consider “the complexity of subject-matter jurisdiction issues raised by
the case, as well as concerns of federalism, and of judicial economy and
restraint in determining whether to dismiss claims due to a lack of personal
jurisdiction before considering challenges to its subject-matter jurisdiction.”
Alpine View Co. Ltd. v. Atlas Copco AB, 205 F.3d 208, 213 (5th Cir. 2000).
      We hold that the district court acted within its discretion in deciding the
issues of personal jurisdiction and forum non conveniens before that of subject-
matter jurisdiction. The district court did not state that Cpt. Sangha’s motion
to remand presented particularly thorny questions. However, despite Cpt.
Sangha’s claims to the contrary, the question of subject-matter jurisdiction
                                       4
    Case: 17-20093     Document: 00514335911     Page: 5    Date Filed: 02/05/2018



                                  No. 17-20093
presented in this case—whether the saving-to-suitors clause of the federal
maritime statute prohibits removal of general maritime claims absent an
independent basis for federal jurisdiction in light of Congress’s December 2011
amendment to the federal removal statute—is not clear. The vast majority of
district courts considering this question have maintained that such lawsuits
are not removable. See Langlois v. Kirby Inland Marine, LP, 139 F. Supp. 3d
804, 809–10 (M.D. La. 2015) (collecting cases). However, because there is no
binding precedent from this circuit, see Riverside Constr. Co., Inc. v. Entergy
Miss., Inc., 626 F. App’x 443, 447 (5th Cir. 2015) (noting that “[t]he Fifth
Circuit has not yet spoken directly on this issue”), there remains a
consequential number of district courts that have held to the contrary. See, e.g.,
Ryan v. Hercules Offshore, Inc., 945 F. Supp. 2d 772 (S.D. Tex. 2013); see also
Langlois, 139 F. Supp. 3d at 809 (collecting cases). This disagreement, lopsided
as it might be, highlights the conceptual difficulty of and uncertainty
surrounding the issue. Accordingly, we hold that the district court did not
abuse its discretion in resolving the issue of personal jurisdiction before
establishing whether subject-matter jurisdiction existed.
      B. Personal Jurisdiction
      This court reviews de novo a district court’s determination that it lacks
personal jurisdiction. Pervasive Software, Inc. v Lexware GmbH & Co. KG, 688
F.3d 214, 219 (5th Cir. 2012) (citing Stripling v. Jordan Prod. Co., 234 F.3d
863, 869 (5th Cir. 2000)).
      A non-resident defendant may move to dismiss for lack of personal
jurisdiction. If, as here, the court rules on personal jurisdiction without
conducting an evidentiary hearing, the plaintiff bears the burden of
establishing only a prima facie case of personal jurisdiction. Quick Techs., Inc.
v. Sage Grp. PLC, 313 F.3d 338, 343 (5th Cir. 2002). “The district court is not
obligated to consult only the assertions in the plaintiff’s complaint in
                                        5
    Case: 17-20093     Document: 00514335911     Page: 6   Date Filed: 02/05/2018



                                  No. 17-20093
determining whether a prima facie case for jurisdiction has been made. Rather,
the district court may consider the contents of the record at the time of the
motion . . . .” Paz v. Brush Engineered Materials, Inc., 445 F.3d 809, 812 (5th
Cir. 2006) (quoting Quick Techs., Inc., 313 F.3d at 343). “Although
jurisdictional allegations must be accepted as true, such acceptance does not
automatically mean that a prima facie case for [personal] jurisdiction has been
presented.” Id.
      There is personal jurisdiction if the state’s long-arm statute extends to
the defendant and exercise of such jurisdiction is consistent with due process.
Johnston v. Multidata Sys. Int’l Corp., 523 F.3d 602, 609 (5th Cir. 2008).
“Because the Texas long-arm statute extends to the limits of federal due
process, the two-step inquiry collapses into one federal due process analysis.”
Id. Due process requires that the defendant have “minimum contacts” with the
forum state (i.e., that the defendant has purposely availed himself of the
privilege of conducting activities within the forum state) and that exercising
jurisdiction is consistent with “traditional notions of fair play and substantial
justice.” Id. (quoting Wilson v. Belin, 20 F.3d 644, 647 (5th Cir. 1994)).
      “Minimum contacts” can give rise to either specific jurisdiction or general
jurisdiction. Lewis v. Fresne, 252 F.3d 352, 358 (5th Cir. 2001). Specific
jurisdiction may exist “over a nonresident defendant whose contacts with the
forum state are singular or sporadic only if the cause of action asserted arises
out of or is related to those contacts.” Int’l Energy Ventures Mgmt., L.L.C. v.
United Energy Grp., Ltd., 818 F.3d 193, 212 (5th Cir. 2016) (citing McFadin v.
Gerber, 587 F.3d 753, 759 (5th Cir. 2009)). In other words, such jurisdiction
exists “when a nonresident defendant has purposefully directed its activities
at the forum state and the litigation results from alleged injuries that arise out
of or relate to those activities.” Walk Haydel & Assocs., Inc. v. Coastal Power
Prod. Co., 517 F.3d 235, 243 (5th Cir. 2008) (internal quotation marks omitted).
                                        6
    Case: 17-20093    Document: 00514335911     Page: 7   Date Filed: 02/05/2018



                                 No. 17-20093
“[S]pecific jurisdiction is confined to adjudication of issues deriving from, or
connected with, the very controversy that establishes jurisdiction.” Goodyear
Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011) (quotations
omitted).
      “A court may assert general jurisdiction over [non-resident defendants]
to hear any and all claims against them when their affiliations with the State
are so ‘continuous and systematic’ as to render them essentially at home in the
forum State.” Id. Establishing general jurisdiction is “difficult” and requires
“extensive contacts between a defendant and a forum.” Johnston, 523 F.3d at
609. “Even repeated contacts with forum residents by a foreign defendant may
not constitute the requisite substantial, continuous and systematic contacts
required . . . . [V]ague and overgeneralized assertions that give no indication
as to the extent, duration, or frequency of contacts are insufficient to support
general jurisdiction.” Id. at 609–10 (quoting Revell v. Lidov, 317 F.3d 467, 471
(5th Cir. 2002).
      Once a plaintiff establishes minimum contacts between the defendant
and the forum state, the burden of proof shifts to the defendant to show that
the assertion of jurisdiction is unfair and unreasonable. Wien Air Alaska, Inc.
v. Brandt, 195 F.3d 208, 215 (5th Cir. 1999). The defendant must make a
“compelling case.” Burger King Corp. v. Rudzewicz, 471 U.S. 462, 477 (1985).
In determining whether the exercise of jurisdiction is fair and reasonable, the
court must balance: (1) the burden on the nonresident defendant of having to
defend itself in the forum, (2) the interests of the forum state in the case, (3)
the plaintiff’s interest in obtaining convenient and effective relief, (4) the
interstate judicial system’s interest in the most efficient resolution of
controversies, and (5) the shared interests of the states in furthering
fundamental social policies. Id.; see also Asahi Metal Indus. Co., Ltd. v.
Superior Court of Cal., 480 U.S. 102, 115 (1987).
                                       7
    Case: 17-20093     Document: 00514335911     Page: 8   Date Filed: 02/05/2018



                                  No. 17-20093
      We hold that Cpt. Sangha did not make a prima facie showing of personal
jurisdiction. More pointedly, after considering Cpt. Sangha’s petition and the
record evidence, it is clear that Navig8 is not subject to general jurisdiction in
Texas. It is undisputed that Navig8 is not incorporated in Texas, has a foreign
principal place of business, has no officers or shareholders in Texas, does not
pay taxes in Texas, and does not have an agent for service of process in Texas.
To dispute Navig8’s jurisdictional defense, Cpt. Sangha submitted an affidavit
testifying that he was aware that Navig8 “conducted business routinely out of
the Port of Houston” and that Navig8 “does substantial business from and in
the Port of Houston in bunkering fuel from the Port of Houston and other ports
on Texas to offshore Texas.” Cpt. Sangha argues that these statements are not
controverted and are therefore sufficient to establish a prima facie case of
general jurisdiction. Even assuming the veracity of the jurisdictional
allegations contained in Cpt. Sangha’s petition and affidavit, he has not
demonstrated that Navig8’s contacts with the state of Texas are “continuous
and systematic” enough to support general jurisdiction. Goodyear, 564 U.S. at
919. Cpt. Sangha’s allegations that Navig8 “conducted business routinely” and
does “substantial business” in Texas, without more, merely amount to “vague
and overgeneralized assertions” of contacts “that give no indication as to the
extent, duration or frequency” of Navig8’s contacts. See Johnston, 523 F.3d at
609; see also Panda Brandywine Corp. v. Potomac Elec. Power Co., 253 F.3d
865, 869 (5th Cir. 2001) (emphasizing that conclusory allegations of contacts
with a forum, even if uncontroverted, cannot establish general jurisdiction).
Coupling Cpt. Sangha’s insufficient allegations with the difficulty of making a
prima facie showing of general jurisdiction, we hold that Cpt. Sangha has
failed to adequately show that Navig8 should be subject to general jurisdiction
in Texas.


                                        8
     Case: 17-20093      Document: 00514335911        Page: 9    Date Filed: 02/05/2018



                                     No. 17-20093
      Nor does Cpt. Sangha allege sufficient contacts to show Navig8 is subject
to specific jurisdiction in Texas. Cpt. Sangha avers that the intentional torts
urged by him “stem from communications from Navig8 about Captain Sangha,
directed toward the State of Texas because Captain Sangha was working under
his contract with his employer at the Port of Houston at the time of the tortious
conduct,” and that “[t]he effect of Navig8’s intentional torts were felt in
Houston, Texas.” Specific jurisdiction “focuses on the relationship among the
defendant, the forum, and the litigation.” Monkton Ins. Servs. v. Ritter, 768
F.3d 429, 432–33 (5th Cir. 2014). This court has previously explained that a
defendant does not have minimum contacts with a state when it does not have
a physical presence in the state, it did not conduct business in the state, and
the contract underlying the business transaction was not signed in the state
and did not call for performance in the state. Id. at 272. Neither can the
plaintiff’s own contacts with the forum be used to demonstrate contacts by the
defendant. See Walden v. Fiore, 134 S. Ct. 1115, 1122 (2014) (“We have
consistently rejected attempts to satisfy the defendant-focused ‘minimum
contacts’ inquiry by demonstrating contacts between the plaintiff (or third
parties) and the forum State.”) (citing Helicopteros Nacionales de Colombia,
S.A. v. Hall, 466 U.S. 408, 417 (1984)).
      The contacts Cpt. Sangha identifies to support specific jurisdiction—
email communications from two Navig8 representatives located outside the
country to Cpt. Sangha’s then-supervisor in Alabama, an employment contract
between Cpt. Sangha and Marine Consultants allegedly confected in Houston, 2
that the email communications were targeted at a contract formed in Texas,


      2  Record evidence demonstrates that the contract was not confected in Houston.
Schild, Cpt. Sangha’s supervisor, sent the contract in an email from Alabama. The executed
contract indicates the parties signed the agreement in Boca Raton, Florida, Cpt. Sangha’s
residence. The contract does not specifically provide that Cpt. Sangha’s work would be
confined to the Gulf of Mexico, nor does it specifically refer to the Port of Houston.
                                            9
   Case: 17-20093     Document: 00514335911     Page: 10   Date Filed: 02/05/2018



                                 No. 17-20093
and that the emails concerned work that was to be performed in Texas—are
legally insufficient to support a finding of specific jurisdiction. Navig8’s
contacts with the state have to be purposeful “and not merely fortuitous,”
Walden, 134 S. Ct. at 1123 (noting that “[d]ue process requires that a defendant
be haled into court in a forum State based on his own affiliation with the State,
not based on the ‘random, fortuitous, or attenuated’ contacts he makes by
interacting with persons affiliated with the State”) (quoting Burger King, 471
U.S. at 475). Even though Navig8’s email communications happened to affect
Cpt. Sangha while he was at the Port of Houston, this single effect is not
enough to confer specific jurisdiction over Navig8.
      Relatedly, Cpt. Sangha’s reliance on the “effects” test of Calder v. Jones,
465 U.S. 783 (1984), is unavailing. Cpt. Sangha argues that “[t]his case tracks
the Calder analysis because committed [sic] an act expressly aimed at work
that Capt. Sangha was performing in and from Texas ports, including the Port
of Houston, and the harm, including termination[,] was felt in Houston, where
Capt. Sangha was picked up after termination.” The Supreme Court recently
clarified the form that forum contacts must take in intentional tort cases for
the effects to be applicable, reiterating that mere injury to a forum resident is
not a sufficient connection to the forum. Walden, 134 S. Ct. at 1125.
“Regardless of where a plaintiff lives or works, an injury is jurisdictionally
relevant only insofar as it shows that the defendant has formed a contact with
the forum State.” Id. The proper question is not whether Cpt. Sangha
experienced an injury or effect in a particular location, but whether Navig8’s
conduct connects it to the forum in a meaningful way. Cpt. Sangha’s presence
in the Gulf of Mexico/Port of Houston is largely a consequence of his
relationship with the forum, and not of any actions Navig8 took to establish




                                       10
    Case: 17-20093       Document: 00514335911        Page: 11     Date Filed: 02/05/2018



                                      No. 17-20093
contacts with the forum. 3 Accordingly, Cpt. Sangha has failed to establish a
prima facie case of personal jurisdiction.
       Because we affirm on personal jurisdiction grounds, we need not address
the district court’s forum non conveniens analysis.
                                    III.   CONCLUSION
       For the foregoing reasons, we AFFIRM the district court’s judgment
dismissing Cpt. Sangha’s claims.




       3 The record indicates that Navig8 was likely aware that the ship-to-ship transfer
between its vessel and the Songa Pearl would take place in the Gulf of Mexico right outside
of Houston. Map coordinates included in email correspondence between Navig8
representatives and Schild indicate that the cargo transfer would happen on April 9, 2016
“near position: 29 degrees 04.0’N, 094 degrees 41.0’W”. The plotting of those coordinates
shows that the maneuver Navig8 employees were attempting to remove Cpt. Sangha from
would occur just southeast of Houston in the Gulf of Mexico. Even considering this, however,
the allegation that the “effects” of Navig8’s emails were felt in Houston are nothing more
than fortuitous. See Walden, 134 S. Ct. at 1125.
                                            11